Where, under the pleadings and the evidence in a proceeding for partition of land, a judgment is rendered upon which two or more possible assignments of error may be made, such as that it was contrary to law for stated reasons, or that it was contrary to the evidence, or that the judge should have caused the issue to be tried by a jury, a general assignment that the judgment was error as being "contrary to law," is too indefinite to raise any question for decision. Cates v.  Duncan, 180 Ga. 289 (179 S.E. 121); Greenfield v.  Harvey, 191 Ga. 92 (11 S.E.2d 776); Carpenter v.  State, 194 Ga. 395 (3) (21 S.E.2d 643). Applying the foregoing principle to the instant case, the writ of error must be dismissed, because the sole assignment of error in the bill of exceptions is too general to present any question for decision by the Supreme Court.
Writ of error dismissed. All the Justices concur, except Jenkins, P. J., absent on account of illness.
                       No. 14707. JANUARY 6, 1944.